office_of_chief_counsel internal_revenue_service memorandum number release date cc pa dpl b02 dl-125743-06 uilc date date to western area manager government liaison disclosure from assistant chief_counsel disclosure privacy law subject possible exchange of information agreement with the city of los angeles pursuant to sec_6103 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issues whether the city of los angeles california’s business tax is a tax imposed on income or wages within the meaning of sec_6103 so as to allow the city of los angeles to receive returns and return_information under sec_6103 conclusions the city of los angeles’s business tax is not a tax imposed on income or wages within the meaning of sec_6103 and therefore the city of los angeles does not qualify for the disclosure of return or return_information under sec_6103 facts the city of los angeles california the city levies a business tax on every person engaged in the businesses or occupations enumerated in the city’s municipal code los angeles cal code ch art the business tax is a privilege_tax paid for dl-125743-06 the right to conduct business in the city the amount of the tax varies by business or occupation but is generally calculated based on a business’s gross_receipts for example a child care provider’s business tax is dollar_figure per year or fraction thereof for the first dollar_figure or less in gross_receipts plus dollar_figure per year for each additional dollar_figure of gross_receipts or fraction thereof in excess of dollar_figure los angeles cal code sec_21 the city’s municipal code defines gross_receipts to include the total amount received for all sales and commissions for the performance of any act service or employment of whatever nature with no deduction permitted for the cost of the property sold the cost of the materials used labor service_costs interest_paid or payable losses or any other expenses whatsoever los angels cal code sec_21 a where the tax is based on other than gross_receipts the la code provides an alternative method of calculation for example billiard halls pay a tax of dollar_figure per year based on the number of tables owned los angeles cal code sec_21 the city does not and cannot collect an income_tax california revenue tax code section specifically prohibits a municipality from collecting a tax on the income of any person a municipality may however levy upon or collect a license tax from a person or business measured by its gross_receipts id see weekes v city of oakland p 2d cal a license fee on employee’s gross_income was not a tax on income and therefore was not precluded by section the city would like to enter an exchange of information agreement with the irs to allow it to receive return and return_information pursuant to sec_6103 however before the city can begin negotiating an agreement with the irs it must demonstrate that it meets the requirements of sec_6103 b b our office has considered the city’s qualifications as a state under sec_6103 on two earlier occasions concluding in both instances that it failed to meet the statutory requirements the city asked the irs to reconsider the issue and has directed the irs’s attention to a definition of income_tax found in title of the united_states_code and as interpreted in howard v commissioners of the sinking_fund of the city of louisville et al 344_us_624 neither of these were considered in our previous examinations of this issue law and analysis the irs must protect the confidentiality of returns and return_information unless disclosure is authorized by title_26 of the internal_revenue_code the code sec_6103 one exception to the general_rule allows for disclosures to states for purposes of state tax_administration sec_6103 the exception allows the irs to disclose tax information to state agencies charged under the laws of the state with responsibility for administration of state tax laws but the tax information disclosed must relate to one or more of the enumerated chapters eg chapter i - normal taxes and surcharges or chapter - consolidated_returns and can only be disclosed to the extent the information is necessary for state tax_administration id dl-125743-06 the definition of state for purposes of sec_6103 includes certain municipalities meeting the criteria set forth in sec_6103 to qualify as a state a municipality must have a population of more than big_number impose a tax on income or wages and sign an agreement with the irs regarding the use and disclosure of the information provided the city of los angeles with a population of close to four million in clearly satisfies the population requirement the crux of the issue is whether the city’s business registration tax meets the second requirement under sec_6103 that the municipality impose a tax on income or wages the city of los angeles would have the irs interpret sec_6103 by looking outside of the code to u s c sec_110 sec_110 of title of the u s code defines income_tax broadly to include any_tax levied on with respect to or measured by net_income gross_income or gross_receipts under this broad definition the city’s business registration tax which is calculated on a business’s gross_receipts satisfies the definition of income_tax the definition of income_tax found in u s c sec_110 is part of the buck act u s c the act’ enacted in in the act congress authorized state and local governments to collect income taxes from individuals who work in a federal area u s c sec_106 a federal area is defined as any lands or premises held or acquired by or for_the_use_of the united_states u s c sec_110 the buck act was passed for the limited purpose of ensuring federal officers and employees who reside or work within exclusive federal enclaves would be treated equally with those who reside and work outside such areas s rep no pincite the u s supreme court in howard applied the definition of income_tax in u s c sec_110 to a business privilege_tax imposed by the city of louisville kentucky howard v commissioners of the sinking_fund of the city of louisville et al 344_us_624 louisville imposed a license tax for the privilege of working within the city equal to of the wages or salary earned within the city id employees working for the navy on property owned by the federal government challenged the city’s authority to collect the tax from their wages or salaries arguing that the federal government had exclusive jurisdiction id based on its reading of the buck act the supreme court found the federal government had granted the state and local governments the authority to tax these employees as though the federal government did not own the property where the jobs were performed id pincite the privilege_tax while not an income_tax under state law was an income_tax for purposes of the buck act id pincite see also u s v lewisburg area school district 539_f3d_301 3rd cir school district’s occupation tax met the definition of income_tax and collection was permissible from employees of working on a federal enclave the legislative_history for the act clearly states that congress intended income_tax to be broadly defined as it dl-125743-06 must of necessity cover a broad field because of the great variations to be found between the different state laws the intent of your committee in laying down such a broad definition was to included therein any state tax whether known as a corporate-franchise tax or business-privilege tax or any other name if it is levied on with respect to or measured by net_income gross_income or gross_receipts s rep no pincite without such a broad definition it would have been difficult to address the different types of taxes typically imposed by state and local governments the act however is a limited grant of authority to state and local governments and the definitions provided in u s c sec_110 only apply to the act itself there is no evidence to suggest congress intended such a broad definition of income_tax to apply to sec_6103 nor is it necessary to look beyond title_26 for clarification sec_6103 states that the confidentiality rules only yield if an exception is authorized by this title sec_6103 given this limiting language in sec_6103 it follows that the interpretation of the terms used within sec_6103 should also be confined to title_26 there is sufficient guidance in title_26 as to what constitutes a tax on income or wages for federal_income_tax purposes gross_income is defined to include income from whatever source derived but the tax is imposed on only taxable_income sec_61 sec_63 taxable_income is gross_income minus deductions as allowed by the code sec_63 a distinction is made between these types of income because an income_tax is a direct_tax on gains or profits that falls on net_income fundamentally there is a distinct difference between a tax on income and wages and a tax on gross_receipts income is not the same as gross_receipts income is gain or profit remaining after accounting for costs see 419_f2d_409 cl_ct where a tax is imposed on gross_receipts the amount of the tax is unaffected by whether a taxpayer has a profit or loss for the tax_year the city’s business tax is based on gross_receipts and therefore must be paid regardless of a taxpayer’s gain profit or loss dl-125743-06 where deductions are allowed under the code for taxes paid to state local or foreign governments the deduction is dependent on the character of the tax sec_164 allows for a deduction from gross_income of state_and_local_income_taxes paid sec_164 similarly sec_901 provides a credit for the amount of any income taxes paid to any country sec_901 a foreign levy is an income_tax qualifying for a credit under sec_901 if the levy is a tax whose predominant character is an income_tax in the u s sense sec_1_901-2 the regulations under sec_901 articulate a three-part test to determine if the foreign levy qualifies for a deduction to meet at least one prong of the test a gross_receipts tax will need to make some allowance for costs and expense to more closely mirror the concept of net_income otherwise a gross_receipts tax will rarely qualify for a credit sec_1_901-2 the reference to a tax imposed on income and wages in sec_6103 should be read consistently with the other provisions of title_26 under title_26 a tax on income is a tax on net_income because the city’s business tax is based on gross_receipts with no allowance for costs and expense the tax does not meet the requirements under sec_6103 and therefore the irs cannot disclose information to the city at this time under sec_6103 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call -------------------- if you have any further questions the language used in sec_901 is nearly identical to that used in sec_164
